Opinion by
Hoyt, Associate Justice.
Whatever rule of practice applies in cases of this hind, it ia necessary to the perfecting of an appeal that there should have been service upon the United States; and the United States Attorney for this Territory is the only representative thereof upon *180whom service could have been made; and service upon his assistant was not service upon him, and could not therefore bind the said United States ; and the writ of error must he dismissed for want of service of notice thereof on the adverse party. It is proper for us to state further, that in our opinion the Legislative Assembly of this Territory has failed to prescribe any rule of practice applicable to cases in which the United States is a party ; and that in the absence of such legislation, the rules of practice as they existed at common law, so far modified as to make them applicable to our institutions and condition, govern in these cases.